THIS was an application by a guardian of infant heirs to the Decatur Probate Court for an order for the sale of a portion of their real estate. The reasons alleged as requiring the sale were, the indebtedness of the heirs, and a benefit to their estate by changing the overplus in value of the land above their indebtedness into a different investment. The mother and step-father of said heirs appeared and resisted the application for the sale. The Probate Court ordered the sale. A writ of error was taken to the Circuit Court. That Court reversed the order of the Probate Court. Error from that decision to this Court.
The question has been in the Courts below, and still is in this Court, entirely upon the evidence. It appears that the heirs are in debt for their maintenance and for damages recovered by their mother in her application for dower, out of her husband and their father’s estate, but it does not appear that payment of those debts is being pressed, and it is shown that the heirs have other property than that asked to be sold, the income from which may pay those debts in a reasonable time, and the sale of which, should it finally become necessary to sell any, would probably be more to their advantage, than would the sale of the portion now sought to be sold. We think the decision of the Circuit Court must be affirmed.
The judgment is affirmed with costs.